 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   GEORGE CASAS, et al.,                  Case No. CV 19-215-GW(AGRx)

12                     Plaintiffs,

13         v.                                 ORDER TO DISMISS WITHOUT
                                              PREJUDICE
14   DIRECTV, LLC,
15                     Defendant.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed without prejudice.
20
           IT IS SO ORDERED.
21

22 Dated: February 20, 2019

23
                                           _________________________________
24                                         HONORABLE GEORGE H. WU
25                                         UNITED STATES DISTRICT JUDGE
26

27

28
